MEMPHIS POLICE DEPARTMENT

Race: W-White 8-Black l<indian A-Aslan/Oriental

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RECORD OF ARREST REV 12-22-04 Ethnic: H-Hispanic N-Non-Hispanic U-Unknown
Day Date Time | Location of Arrast District Adutt [1] Remanded (1) Juvenita Sequence / No.
Thursday, 07/12/2018 7:30PM _| 3659 N Watkins St Memphis, TN 38127 124 ._ duvenife ee 4 j 3 | iSaoq
Last Name First. Middite Aliases-Nickname. -Driver Licanse No. & State SSN Home Phone
Willlams Fred L 095302939 T™N 415-417-1268
Dats of Birth Age Sex Race Ethnic Height Weight Hair Eyes Complexion Occupation Where Employed & Phone
3/22/1983 36 M B Non-hispanic | 5' 06" 190 Bald/Part| Brown
Residence Street Apt # City ‘State Zip Resident of juffisdiction Yes | Typeof  [] Onscene WITHOUT warrant or orevious affense
4228 Argonne St Memphis TN 38127- | where offense occurred? -(_] No .| Arrest [_] With warrant of previously submitted report
Asrestes armed with st time of arrest (Check up ta TWO end circis «A- 8 fully sutomatic) Weapon Make / Model Weapon Caliber
C] Handgun-A- (J Fireanm (type unknown} —-. (1) Lethal cutting instrument (knife, switchblade, etc.) Smith Eppesson $0 SPeal. :
[1] Rifle -A- C1 Other Firearm -A- [1 Club. blacklack, brass knuckles Weapon Serial No. Gang Affilation / Name - Y
[1 Shotgun -A- None : %,
Arrestee Year Make Model Color Lic & State VIN Accident Disposition of Vehicle Bureau Held For
Vehicle: 2007 Honda Accord Gray 6J19X6 1HGCM86387A043447 |[]yes [No rilese
. Domestic Viotence Only - Warrant signed by: Multiple Clearance Indicator Property Recaipt No.(s)
3 0 officer =O vieim 1 Both (2 Mutipte [1] Court Amestee | 180701084
é Bureau Involved Offense Report No.(s) SheriffsR&INo. | State Control Number
Organized Crime Unit 180700634SME
(X]Complainant’s Name —_[_] Victim's Name DOB Age Sex Race Residence Address Residence Phone Business Phone
John Richardson M Ww 225 Channel 3 Dr :
Witness oo08 Age Sax Race Residence Address i _Resldence Phone = Business Phone
Charges and Court Action if f Date Hour oe OM -7-—|-Disposition
TCA Code TCA Description Count | Se
39-17-1324 Possessing a firearm during commission/attempt to commit dangerous. 520 1 nS oy t
fefony rtp
39-17-417 Possess Controlled Substance w/i to Manufacture/Deliver/Sell 35A 1 U ae i
fo wit mac juan _— So 7
. 3) &
&
Arresting Officer Emp # Arresting Officer Emp # Car # (sh Transported
J. Richardson 7099 J. Bledsoe 8957 2766 ByCar# 2766 y
Investigating Officer . Empé Cart Time BAC. Results | Assigned Supervisor Approving t
Narrative Werrant# Court Source

 

 

On 07/12/2018 at 19:30 hours, Sgt Richardson (7099) was conducting surveitlance in the
area of 3659 N Watkins Street. Sgt. Richardson observed defendant Williams sitting in a
2007 Honda Accord, bearing TN tag 619X6, on the parking lot of 3659 N Watkins, with
the driver's door open. Sgt. Richardson observed the defendant pull a bag from the driver
door pocket and show it to another male. The defendant then pulled a silver handgun
from the center area of the car and began waving the gun around. The defendant then
appeared to put the gun down and exited the vehicle. The defendant then walked over to
a red Chrysler 300 on the lot. Officers approached the lot and detained the defendant.

Officers ahcarnvad the nun lavinn an tha Arhindla olan Sinan bee mlnles oteces

tA re.19 ¥

 
RECORD OF ARREST (continued) MEMPHIS POLICE DEPARTMENT Offense Report No.(s) 1807006349ME

 

 

 

 

 

 

Day Oate Tama LastName . First : Middle Afiases-Nickname
Thursday, 07/12/2018 7:30 PM Williams Fred L
Continuation of Narrative:

 

! driver's door to retrieve the gun, officers obsérved a clear bag of marijuana in the drivers | |
door, where the defendant reached for the bag earlier. The gun and marijuana were
seized. The defendant was read his Miranda rights by Detective Bledsoe, at which time
he waived his rights and gave a written statement. The defendant stated. he bought the
gun today from a male for 3 grams of marijuana. The defendant stated he has been
convicted of aggravated assault and was sentenced to 3 years in prison in Shelby County
in 2011. The gun showed to be stolen in NCIC, per station B. The'defendant was

” transported to 201 Popfar and the evidence was tagged-in the P&E room by Detective
Bledsoe, where the marijuana tested positive for THC and weighed 114.9 grams TGW.
The defendant signed a hold harmless for the vehicle, which was driven away by Camile
Wallace. This occurred in Shelby County TN.
AFFIDAVIT OF COMPLAINT

 

STATE OF TENNESSEE

| COUNTY of SHELBY at
| Personally appeared before me J c KR ch ards Or * [09% and made oath that on or
about the /Z day of J uly , 20/4 , in said County, and within the jurisdiction of the Criminal _

 

 

Court of Shelby County, Tenndssee, one Fred L Williams, age 35, sex Male, whose last known address is 4228
Argonne St, Memphis, TN 38127-3334, did unlawfully commit the offense(s) of Possessing a firearm during
commission/attempt to commit dangerous felony (T.C.A. 39-17-1324), Possess Controlled Substance w/i to
Manufacture/Deliver/Sell (T.C.A. 39-17- 417) a and the essential facts constituting said offense(s) and the source
of the affiant's information are as follows: ~~ 4+¢ wxft mariivace

On 07/12/2018 at 19:30 hours, Sgt Richardson (7099) was conducting surveillance in the area of 3659 N
Watkins Street. Sgt. Richardson observed defendant Williams sitting in a 2007 Honda Accord, bearing I'N tag
6J19X6, on the parking lot of 3659 N Watkins, with the driver's door open. Sgt. Richardson observed the
defendant pull a bag from the driver door pocket and show it to another male. The defendant then pulled a
silver handgun from the center area of the car and began waving the gun around. The defendant then appeared
to put the gun down and exited the vehicle. The defendant then walked over to a red Chrysler 300 on the lot.
Officers approached the lot and detained the defendant. Officers observed the gun laying on the driver's side
floor in plain view. While opening the driver's door to retrieve the gun, officers observed a clear bag of
marijuana in the driver's door, where the defendant reached for the bag earlier. The gun and marijuana were
seized. The defendant was read his Miranda rights by Detective Bledsoe, at which time he waived his rights
and gave a written statement. The defendant stated he bought the gun today from a male for 3 grams of
marijuana. The defendant stated he has been convicted of aggravated assault and was sentenced to 3 years in
prison in Shelby County in 2011. The gun showed to be stolen in NCIC, per station B. The defendant was
transported to 201 Poplar and the evidence was tagged in the P&E room by Detective Bledsoe, where the
marijuana tested positive for THC and weighed 114.9 grams TGW. The defendant signedza hold harmless for
the vehicle, which was driven away by Camile Wallace. This occurred in Shelby County FN. =

 

 

LY“ affaht BMH
cr Aso

201 Poplar Ave, Memphis, ‘Terinessee
Addféss © =

Sworn to and subscribed before me this 7 day of Sun , 20 / x 2 “¢
Booking Number: et 602] LL —

 

 

 

 

ge/Judicial Commissioner, General Sessions
Criminal Court of Shelby County, Tennessee

 

STATE OF TENNESSEE

COUNTY of SHELBY ARREST WARRANT

TO ANY LAWFUL OFFICER OF THE STATE:

INFORMATION ON OATH having been made that the offense(s) of Possessing a firearm during
commission/attempt to commit dangerous felony (T.C.A. 39-17-1324), Possess Controlled Substance w/1 to
Manufacture/Deliver/Sell (T.C.A. 39-17-417) has been committed, and accusing Fred L Williams thereof.

Ne ie Mary JQang

YOU ARE HEREBY COMMANDED IN THE NAME OF THE STATE to ARREST said defendant -
and bring him/her beforéthe or any Pind of the Genera iminal Court of Shelby County.

This [ Laay of

 

 

 

 

— —_ ——

 
